EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robb Edmunds on August 22, 2022.

The application has been amended as follows: Amend Claim 13 to change “The aromatic alcohol-lignin-aldehyde resin of claim 12” to “The process of claim 12”.
Amend Claim 17 to change “The aromatic alcohol-lignin-aldehyde resin of claim 12” to “The process of claim 12”.
Amend Claim 20 to change “The aromatic alcohol-lignin-aldehyde resin process of claim 12” to “The process of claim 12”.
Amend Claim 24 to change “The aromatic alcohol-lignin-aldehyde resin process of claim 12” to “The process of claim 12”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Considering Claims 1 and 12:  The prior art of record does not teach or suggest the claimed process for making a resin.  The closest prior art of record is Zhao et al. (International Journal of Adhesion & Adhesives 64 (2016) 163–167), discussed in the previous action.  Zhao et al. teaches a process for making a resin comprising heating a first mixture comprising 40 parts of lignin, 60 parts of phenol, and 10 parts of sodium hydroxide (Table 1) to produce a second mixture comprising an activated lignin, phenol and the sodium hydroxide; heating the second mixture and formaldehyde to form a resin (Section 2.3.2) and free formaldehyde (Table 2).  
Zhao et al. teaches that the optimum amount of base is 8%, used with 40% of lignin (a ratio of 5:1).  There is no motivation in Zhao et al. to go above the range tested as the optimum value is taught to be outside the claimed range.  As such, there is no motivation to arrive at the claimed process from the teaching of Zhao et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767